
	
		I
		111th CONGRESS
		1st Session
		H. R. 721
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Mr. Meek of Florida
			 (for himself and Mr. Brady of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  exception from the 10 percent penalty for early withdrawals from governmental
		  plans for qualified public safety employees.
	
	
		1.Modification of exception
			 from 10 percent early withdrawal penalty for public safety employees
			(a)Repeal of
			 restriction to defined benefit plansSubparagraph (A) of section 72(t)(10)(A) of
			 the Internal Revenue Code of 1986 is amended by striking which is a
			 defined benefit plan.
			(b)Application to
			 annuities commencing before the Pension Protection Act of
			 2006Paragraph (10) of section 72(t) is amended by adding at the
			 end the following new subparagraph:
				
					(C)Transitional
				rule for annuitiesParagraph
				(4) shall not apply to any modification to a series of substantially equal
				periodic payments which are made with respect to a qualified public safety
				employee if such series of payments commenced—
						(i)before the date of
				the enactment of the Pension Protection Act of 2006, and
						(ii)after such
				qualified public safety employee’s separation from service after attainment of
				age
				50.
						.
			(c)Effective
			 dates
				(1)Repeal of
			 restriction to defined benefit plansThe amendment made by
			 subsection (a) shall apply to distributions made after the date of the
			 enactment of the Pension Protection Act of 2006.
				(2)Transitional rule
			 for annuitiesThe amendment made by subsection (b) shall apply to
			 modifications made after the date of the enactment of the Pension Protection
			 Act of 2006.
				
